        Case 4:17-cr-00082-BMM Document 55 Filed 08/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                        CR-17-82-GF-BMM

                      Plaintiff,                       ORDER

        vs.

 BOBBY LEE LAMERE,

                      Defendants.


      IT IS HEREBY ORDERED that the Defendant, Bobby Lee Lamere,

(Lamere) is subject to Radio Frequency (RF) Monitoring until November 18,

2021. Lamere must pay part or all of the costs of this monitoring as directed by his

probation officer. Lamere is also restricted to his residence at all times except for

employment; education; religious services; medical; substance abuse or mental

health treatment; attorney visits; court appearances; court-ordered obligations;

or other activities pre-approved in writing by his probation officer.

      DATED this 19th day of August, 2021.
